SWAN, Circuit Judge
(dissenting).
Pursuant to the procedure contemplated by section 10 of the National Labor Relations Act, 29 U.S.C.A. § 160, when a charge of unfair labor practice is made against an employer the Board may issue a complaint “stating the charges in that respect” and, after notice and hearing, if the charges are sustained, shall issue and cause to be served an order requiring the employer to cease and desist “from such unfair labor practice.” The complaint necessarily refers to specific conduct by the employer and the order requires him to cease from such specific conduct; but the Board’s practice in drafting its orders has been to follow the specific injunction with more general language. For example, where the charge is domination, the order, as in the case at bar, enjoins the employer from dominating a named union “or any other labor organization of its employees”; *675and the enforcement orders issued by the courts have taken similar form. This is well enough provided the general language be interpreted to mean another labor organization having some relation to the one ordered disestablished. But in my opinion it should not serve as a basis for prosecuting, as a contempt of court, an independent unfair labor practice committed years later. See National Labor Relations Board v. Pacific Greyhound Lines, 9 Cir., 106 F.2d 867. It is not, I think, the design of the statute that the courts shall police all future conduct of an employer because of one specific violation of the Act. If the later violation is independent of and unrelated to the former, even though of the same general type, the Board should be required to institute a new proceeding of the character provided for by section 10.